 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 9

10
        DONALD VARNEY AND MARIA                               CASE NO. C18-5105 RJB
11      VARNEY, husband and wife,
                                                              ORDER GRANTING DEFENDANT
12                                 Plaintiffs,                GOODYEAR TIRE AND RUBBER
                v.                                            COMPANY’S MOTION FOR
13                                                            SUMMARY JUDGMENT
        AIR & LIQUID SYSTEMS
14      CORPORATION; et al.,
15                                 Defendants.

16
            This matter comes before the Court on Defendant Goodyear Tire and Rubber Company’s
17
     (“Goodyear”) Motion for Summary Judgment Motion for Summary Judgment. Dkt. 285. The
18
     Court is familiar with the records and files herein and all documents filed in support of in
19
     opposition to the motion.
20
            For the reasons stated below, Goodyear’s Motion for Summary Judgment (Dkt. 285)
21
     should be granted.
22

23

24

     ORDER GRANTING DEFENDANT GOODYEAR TIRE AND RUBBER COMPANY’S MOTION FOR
     SUMMARY JUDGMENT - 1
 1                                         I.      BACKGROUND

 2           The above-entitled action was commenced in Pierce County Superior Court on February

 3   2, 2018. Dkt. 1, at 2. Notice of removal from the state court was filed with this Court on

 4   February 12, 2018. Dkt. 1.

 5           In the operative complaint, Plaintiffs allege that Plaintiff Donald Varney (“Mr. Varney”),

 6   now deceased, was exposed to asbestos while working as a marine machinist at the Puget Sound

 7   Naval Shipyard and Hunter’s Point Naval Shipyard, and through personal automotive exposure

 8   and from his father’s automotive exposure. Dkt. 342, at 5. “Plaintiffs claim liability based upon

 9   the theories of product liability, including not but limited to negligence, strict product liability

10   …, conspiracy, premises liability, the former RCW 49.16.030, and any other applicable theory of

11   liability, including, if applicable, RCW 7.72 et seq.” Dkt. 342, at 5; see generally § II(D), infra.

12           Mr. Varney passed away from mesothelioma on February 8, 2018 (Dkt. 220-1), before

13   being deposed. Dkt. 245-2. On December 7, 2018, one day before his passing, Mr. Varney

14   apparently signed an affidavit purportedly identifying several asbestos-containing materials that

15   he worked with and that were manufactured by various defendants, including Cranite gaskets and

16   packing. Dkt. 342. Goodyear was allegedly a supplier to Crane Co. of gaskets that were resold as

17   Cranite. Dkt. 339, at 3.

18           Dr. John Maddox, Plaintiffs’ causation expert in this matter, reviewed Mr. Varney’s

19   medical records and his aforementioned affidavit. Dkt. 309, at 4. Dr. Maddox, relying, in part, on

20   Mr. Varney’s affidavit, opined that Mr. Varney’s “lethal malignant pleural mesothelioma was

21   caused by his cumulative asbestos exposures to a variety of component exposures.” Dkt. 313-11,

22   at 4.

23

24

     ORDER GRANTING DEFENDANT GOODYEAR TIRE AND RUBBER COMPANY’S MOTION FOR
     SUMMARY JUDGMENT - 2
 1          Numerous defendants, including Goodyear, in their respective motions for summary

 2   judgment and in additional briefs regarding the admissibility of Mr. Varney’s affidavit and Dr.

 3   Maddox’s opinion, argued that the affidavit, and Dr. Maddox’s opinion relying thereon, were

 4   inadmissible as evidence. See, e.g., Dkts. 217; 219; 237; 257; 281; 285; 363; 378; 380; 382; and

 5   384.

 6          The Court invited additional briefing regarding the admissibility of Mr. Varney’s

 7   affidavit and Dr. Maddox’s opinion. Dkt. 255. Upon review of the additional briefing, the Court

 8   ordered that an evidentiary hearing be held to determine the admissibility of the affidavit and

 9   opinion. Dkt. 300. After a mini-trial lasting more than two days, the Court held that the affidavit

10   and opinion are inadmissible as evidence in regard to summary judgment motions and at trial.

11   Dkt. 361, at 1.

12          Goodyear argues that, because the affidavit and opinion are inadmissible, pursuant to

13   FRCP 56, “there is no admissible evidence Mr. Varney inhaled asbestos from a Goodyear Tire

14   gasket[.]” Dkt. 285, at 1. Goodyear also argues that “there is insufficient evidence asbestos from

15   a Goodyear Tire gasket was a proximate cause of Mr. Varney’s mesothelioma.” Dkt. 285, at 1.

16                                         II.     DISCUSSION

17      A. SUMMARY JUDGMENT STANDARD

18          Summary judgment is proper only if the pleadings, the discovery and disclosure materials

19   on file, and any affidavits show that there is no genuine issue as to any material fact and that the

20   movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). The moving party is

21   entitled to judgment as a matter of law when the nonmoving party fails to make a sufficient

22   showing on an essential element of a claim in the case on which the nonmoving party has the

23   burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1985). There is no genuine issue of

24

     ORDER GRANTING DEFENDANT GOODYEAR TIRE AND RUBBER COMPANY’S MOTION FOR
     SUMMARY JUDGMENT - 3
 1   fact for trial where the record, taken as a whole, could not lead a rational trier of fact to find for

 2   the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

 3   (1986) (nonmoving party must present specific, significant probative evidence, not simply “some

 4   metaphysical doubt.”). See also Fed. R. Civ. P. 56(d). Conversely, a genuine dispute over a

 5   material fact exists if there is sufficient evidence supporting the claimed factual dispute,

 6   requiring a judge or jury to resolve the differing versions of the truth. Anderson v. Liberty Lobby,

 7   Inc., 477 U.S. 242, 253 (1986); T.W. Elec. Service Inc. v. Pacific Electrical Contractors

 8   Association, 809 F.2d 626, 630 (9th Cir. 1987).

 9           The determination of the existence of a material fact is often a close question. The court

10   must consider the substantive evidentiary burden that the nonmoving party must meet at trial –

11   e.g., a preponderance of the evidence in most civil cases. Anderson, 477 U.S. at 254, T.W. Elect.

12   Service Inc., 809 F.2d at 630. The court must resolve any factual issues of controversy in favor

13   of the nonmoving party only when the facts specifically attested by that party contradict facts

14   specifically attested by the moving party. The nonmoving party may not merely state that it will

15   discredit the moving party’s evidence at trial, in the hopes that evidence can be developed at trial

16   to support the claim. T.W. Elect. Service Inc., 809 F.2d at 630 (relying on Anderson, supra).

17   Conclusory, non-specific statements in affidavits are not sufficient, and “missing facts” will not

18   be “presumed.” Lujan v. National Wildlife Federation, 497 U.S. 871, 888–89 (1990).

19       B. WASHINGTON STATE SUBSTANTIVE LAW APPLIES

20           Under the rule of Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938), federal courts sitting in

21   diversity jurisdiction apply state substantive law and federal procedural law. Gasperini v. Center

22   for Humanities, Inc., 518 U.S. 415, 427 (1996).

23

24

     ORDER GRANTING DEFENDANT GOODYEAR TIRE AND RUBBER COMPANY’S MOTION FOR
     SUMMARY JUDGMENT - 4
 1

 2

 3       C. SUMMARY JUDGMENT ANALYSIS

 4           1. Washington Products Liability Standard

 5           “Generally, under traditional product liability theory, the plaintiff must establish a

 6   reasonable connection between the injury, the product causing the injury, and the manufacturer of

 7   that product. In order to have a cause of action, the plaintiff must identify the particular

 8   manufacturer of the product that caused the injury.” Lockwood v. AC & S, Inc., 109 Wn.2d 235,

 9   245–47 (1987) (quoting Martin v. Abbott Laboratories, 102 Wn.2d 581, 590 (1984)).

10                   Because of the long latency period of asbestosis, the plaintiff's
                     ability to recall specific brands by the time he brings an action will
11                   be seriously impaired. A plaintiff who did not work directly with
                     the asbestos products would have further difficulties in personally
12                   identifying the manufacturers of such products. The problems of
                     identification are even greater when the plaintiff has been exposed
13                   at more than one job site and to more than one manufacturer's
                     product. [] Hence, instead of personally identifying the
14                   manufacturers of asbestos products to which he was exposed, a
                     plaintiff may rely on the testimony of witnesses who identify
15                   manufacturers of asbestos products which were then present at his
                     workplace.
16
     Id. (citations omitted).
17
             Lockwood prescribes several factors for courts to consider when “determining if there is
18
     sufficient evidence for a jury to find that causation has been established”:
19
         1. Plaintiff’s proximity to an asbestos product when the exposure occurred;
20
         2. The expanse of the work site where asbestos fibers were released;
21
         3. The extent of time plaintiff was exposed to the product;
22
         4. The types of asbestos products to which plaintiff was exposed;
23
         5. The ways in which such products were handled and used;
24

     ORDER GRANTING DEFENDANT GOODYEAR TIRE AND RUBBER COMPANY’S MOTION FOR
     SUMMARY JUDGMENT - 5
 1       6. The tendency of such products to release asbestos fibers into the air depending on their

 2           form and the methods in which they were handled; and

 3       7. Other potential sources of the plaintiff’s injury.

 4   Id. at 248–49.

 5           2. Washington Products Liability Analysis

 6           Plaintiffs have not offered evidence admissible for summary judgment establishing a

 7   reasonable connection between Mr. Varney’s mesothelioma, products manufactured by

 8   Goodyear, and Goodyear itself. Plaintiffs have pointed to asbestos exposure studies and

 9   historical evidence that Goodyear manufactured, sold, and supplied asbestos-containing gaskets.

10   Dkt. 339, at 3–5. However, crucially, Plaintiffs have not offered admissible evidence showing,

11   even viewed in a light most favorable to Plaintiffs, that Goodyear or products that it

12   manufactured caused, or a were a substantial factor that caused, Mr. Varney’s mesothelioma.

13           Plaintiffs apparently sought to use Mr. Varney’s affidavit and Dr. Maddox’s report to

14   establish causation and a reasonable connection between Mr. Varney’s mesothelioma, Goodyear

15   products, and Goodyear. Indeed, Plaintiffs’ claims against Goodyear depended on Mr. Varney’s

16   affidavit:

17                    Mr. Varney’s testimony via his dying declaration along with
                      testimony and evidence demonstrating Goodyear’s use of asbestos
18                    in manufacturing the Cranite gaskets that it sold and shipped to the
                      Navy … is significant and a reasonable jury could conclude from
19                    this evidence that Mr. Varney’s exposure to asbestos attributable to
                      Goodyear is a substantial factor in causing his mesothelioma and
20                    subsequent death.

21   Dkt. 339, at 20–21.

22

23

24

     ORDER GRANTING DEFENDANT GOODYEAR TIRE AND RUBBER COMPANY’S MOTION FOR
     SUMMARY JUDGMENT - 6
 1            However, pursuant to FRCP 56,1 numerous defendants, including Goodyear, note

 2   correctly that Mr. Varney’s affidavit and Dr. Maddox’s opinion are inadmissible as evidence in

 3   regard to summary judgment. See, e.g., Dkts. 217; 219; 237; 257; 281; 285; 363; 378; 380; 382;

 4   and 384; see generally Dkt. 361. In the absence of Mr. Varney’s affidavit and Dr. Maddox’s

 5   opinion as evidence in regard to summary judgment, and in consideration of the Lockwood

 6   factors above, there is nothing the Court can use to determine whether there is sufficient

 7   evidence for a jury to find that causation—a necessary element of Plaintiffs’ claim—has been

 8   established.

 9            Therefore, the Court should grant Goodyear’s Motion for Summary Judgment (Dkt. 285)

10   and dismiss Goodyear from this case.

11       D. OTHER POSSIBLE CLAIMS

12            The operative complaint’s causes of action are vague. See Dkt. 342, at 5 (“Plaintiffs

13   claim liability based upon the theories of product liability, including not but limited to

14   negligence, strict product liability …, conspiracy, premises liability, the former RCW 49.16.030,

15   and any other applicable theory of liability, including, if applicable, RCW 7.72 et seq.”). Many

16   theories or claims can be gleaned therefrom, but, in response to Goodyear’s Motion for Summary

17   Judgment, Plaintiffs limit their discussion of claims and theories to just Washington products

18   liability. See Dkt. 339, at 19–21. In this order, the Court has done the same. See § (II)(C), supra.

19            Plaintiffs’ vague complaint and limited discussion are problematic. For example, in

20   Defendant Warren Pumps, LLC’s (“Warren”) Motion for Summary Judgment, filed on April 24,

21   2019, and noted for May 17, 2019, Warren appears to couch its arguments principally in

22

23
     1
      “A party may object that the material cited to support or dispute a fact cannot be presented in a form that would be
     admissible in evidence.” Fed. R. Civ. P. 56(c)(2).
24

     ORDER GRANTING DEFENDANT GOODYEAR TIRE AND RUBBER COMPANY’S MOTION FOR
     SUMMARY JUDGMENT - 7
 1   maritime law. See Dkt. 378. Warren appears to discuss Washington products liability law only as

 2   an alternative theory of the Plaintiffs. See Dkt. 378. Plaintiffs have not yet responded to Warren’s

 3   Motion for Summary Judgment.

 4          In the instant motion, Goodyear’s discussion appears limited to Washington products

 5   liability, causation, and Lockwood. Dkt. 285, at 8–10. Indeed, with the exception of Warren, the

 6   defendants moving for summary judgment’s arguments appear couched in Washington products

 7   liability, focusing primarily on the Lockwood factors above.

 8          Regardless, causation is an essential element under either Washington products liability

 9   or maritime-based tort law (see, e.g., Lockwood, 109 Wn.2d 235; Lindstrom v. A-C Product

10   Liability Trust, 424 F.3d 488, 492 (6th Cir. 2005)), and Plaintiffs have not offered evidence

11   showing that causation has been established. See § II(c)(2), supra.

12      E. ADDITIONAL COMMENTARY

13          The Court’s order here is a sad one. Mr. Varney passed away from mesothelioma, likely

14   as a result of his work at the shipyards. Given the circumstances of his passing, it appears that

15   there is no evidence to support a claim available against the industry in which Mr. Varney

16   worked. The Court cannot find causation without evidence, and there is none here, under the

17   Federal Rules of Evidence.

18                                            III.    ORDER

19          Therefore, it is hereby ORDERED that:

20              •   Goodyear’s Motion for Summary Judgment (Dkt. 285) is GRANTED; and

21              •   Goodyear is DISMISSED from the case.

22          IT IS SO ORDERED.

23

24

     ORDER GRANTING DEFENDANT GOODYEAR TIRE AND RUBBER COMPANY’S MOTION FOR
     SUMMARY JUDGMENT - 8
 1          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 2   to any party appearing pro se at said party’s last known address.

 3          Dated this 6th day of May, 2019.

 4

 5
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING DEFENDANT GOODYEAR TIRE AND RUBBER COMPANY’S MOTION FOR
     SUMMARY JUDGMENT - 9
